Exhibit 10.2

SUPERVALU INC.

2012 STOCK PLAN

STOCK OPTION AGREEMENT

This agreement is made and entered into as of the grant date indicated below
(the “Grant Date”), by and between SUPERVALU INC. (the “Company”) and the
individual whose name appears below (“Optionee”).

The Company has established the 2012 Stock Plan (the “Plan”), under which key
employees of the Company and its Affiliates may be granted Options to purchase
shares of the Company’s common stock. Optionee has been selected by the Company
to receive an Option subject to the provisions of this agreement. Capitalized
terms that are used in this agreement, that are not defined, shall have the
meanings ascribed to them in the Plan.

In consideration of the foregoing, the Company and Optionee hereby agree as
follows:

 

1. Option Grant. The Company hereby grants to Optionee, subject to Optionee’s
acceptance hereof, the right and option to purchase the number of Shares
indicated below at the exercise price per Share indicated below (the “Exercise
Price”), effective as of the Grant Date. The Option has been designated as a
Non-Qualified Stock Option (“NQ”) for tax purposes, the consequences of which
are set forth in the prospectus that describes the Plan.

 

2. Acceptance of Option and Stock Option Terms and Conditions. The Option is
subject to and governed by the Stock Option Terms and Conditions (“Terms and
Conditions”) attached hereto, which is incorporated in the terms and provisions
of the Plan. To accept the Option, this agreement must be delivered and accepted
through an electronic medium in accordance with procedures established by the
Company or Optionee must sign and return a copy of this agreement to the Company
within sixty (60) days after the Grant Date. By so doing, Optionee acknowledges
receipt of the accompanying Terms and Conditions and the Plan, and represents
that Optionee has read and understands the same and agrees to be bound by the
accompanying Terms and Conditions and the terms and provisions of the Plan. In
the event that any provision of this agreement or the accompanying Terms and
Conditions is inconsistent with the terms and provisions of the Plan, the terms
and provisions of the Plan shall govern. Any question of administration or
interpretation arising under this agreement or the accompanying Terms and
Conditions shall be determined by the Committee administering the Plan, and such
determination shall be final, conclusive and binding upon all parties in
interest.

 

3. Vesting, Exercise Rights and Expiration. Except as otherwise provided in the
accompanying Terms and Conditions: (i) thirty-three percent (33%) of the Option
shall vest in three (3) equal annual installments on each of the first three
anniversaries of the Grant Date, (ii) the vested portion of the Option may be
exercised in whole or part, and (iii) the Option will expire on the expiration
date indicated below (the “Expiration Date”).

 

        Option Number:    %%OPTION_NUMBER%-%   Grant Date:   
%%OPTION_DATE,’Month DD, YYYY’%-%   Number of Shares:   
%%TOTAL_SHARES_GRANTED,’999,999,999’%-%   Option Price:   
%%OPTION_PRICE,’$999,999,999.99’%-%    

Expiration Date:

 

  

%%EXPIRE_DATE_PERIOD1,’Month DD, YYYY’%-%

 



--------------------------------------------------------------------------------

SUPERVALU INC.     OPTIONEE: /s/ David E. Pylipow     David E. Pylipow    
%%FIRST_NAME%-% %%LAST_NAME%-% Executive Vice President,     %%ADDRESS_LINE_1%-%
Human Resources & Communications     %%CITY%-% %%STATE%-% %%ZIPCODE%-%